                                                                                       LSDC-SDNY
                                                        , , •.   \';j

                                                                                       DOCUl\fENT
                                MARIA COSTANZA BARDUCCI                               EL ECTRO\'ICALL y FILED
                                   BARD UCCI LAW FIRM                                 Doc H:
                                 5 West 19th Street, I 0th Floor               :I o , rr                  r~,,.-r-n:~~'{7/ >-----,../rt)--             ,
                                  New York, New York 10011                     i...~,~-•:.::,•   :, • . - • • • •
                                                                                                                •. ••- -:_•   ~ ~ : • ~ - - - .. h •

                                   Telephone: 212-433-2554
                                      February 12, 2020
                                             Plaintiff shall file proof of service on Defendant on the
                                             docket in accordance with Federal Rule of Civil
VIAECF                                       Procedure 4. If Plaintiff still intends to file a motion for
The Hon. Judge Ronnie Abrams                 default judgment, Plaintiff should do so in accordance
United States District Judge                 with the Court's indivi ual r s.
United States Courthouse
Thurgood Marshall                            SO ORDERED.
40 Foley Square
New York, NY 10007
                                                                        Ronnie Abrams, U.S.D.J.
                                                                        February 12, 2020
       Re:     Carlos Ruiz Florez v. Pisces Bar & Tavern, INC
               Civil Action No.: J:19-cv-11032-RA


Dear Magistrate Judge Ronnie Abrams:

       I represent the Plaintiff in the above-referenced matter. On December 06, 2019 this
Honorable Court issued an order submit a joint letter within (45) forty five days of service of the
summons and complaint, on December 03, 2019 the Secretary of State was served by delivering
two true copies of the Summons and Complaint to: Sue Souky at 99 Washington Ave, Albany,
NY 12231, as the designated agent for the New York Secretary of State on behalf of Pisces Bar
& Tavern, INC. (Defendant), as today Defendant hasn't appeared. I am writing to notify the
Court that on February 10, 2020 a Request of Certificate of Default set of documents were
mailed to the Defendant.

      I request fifteen ( 15) days to submit to the court the Clerk's Certificate of Default
Request to allow time for the Defendant to respond to the mailed documents.

       This is the first request for time to submit the Clerk's Certificate of Default.

       I thank your honor for considering this request.

                                              Respectfully Submitted,


                                              BARD UCCI LAW FIRM
                                              s/Maria Costanza Barducci, Esq.
                                              MARIA COSTANZA BARDUCCI, ESQ.
